DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 


Regarding Claims 1 and 7 and all dependent claims thereof, the limitation “a processing apparatus [to estimate] a location/orientation…” meets all three prongs of the aforementioned test, as there is no specific structure to perform the claimed function. The limitation of “a processing apparatus” has been interpreted as according to the description provided in [0041] of the specification (part of a computing device, such as a desktop computer, a laptop computer, a tablet computer, a smart phone, a smart watch, or the like) and algorithm disclosed in [0064] or any equivalents thereof.
 Regarding Claims 3 and 9 and all dependent claims thereof, the “posture measurement device”, i.e. a device for measuring posture, meets all three prongs of the aforementioned test, as there is no specific structure to perform the claimed function. The limitation of “posture measurement device” has been interpreted as according to the description provided in [0048], [0051], [0054], and [0062] of the specification (one or more sensors, headband comprising a sensor, strap with a sensor, etc.) or any equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more. 

Step 1: Independent Claims 1, 7, 9, and 14 recite a method, an apparatus, a system, and a machine-readable medium comprising instructions for a processor. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1:
Claims 1, 7, 9, and 14 recite the following Claim limitations: 
estimating a location and/or orientation of a handheld personal care device with respect to a user
obtain measurements of a posture of a part of the body of the user as the user uses the handheld personal care device on said part of the body
estimate the location and/or orientation of the handheld personal care device with respect to the user during use of handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user

These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper, and mathematical calculations.  With a plurality of measurements, a human could reasonably estimate a body’s location/posture, and then use a constructed mathematical relationship to estimate the location/orientation in the future. Thus, the claims recite limitations which fall within the 'mental processes' and ‘mathematical concepts’ grouping of abstract ideas.  

Step 2A, Prong 2:

processing apparatus
Claims 9 and 14 further recites the following limitation:
posture measurement device
Claim 14 further recites the following limitation:
machine readable medium comprising instructions which, when executed by a processor, cause the processor to perform a method

	The recitation of a processing apparatus and/or a machine-readable medium is merely reciting the components at a high-level of generality. In other words, processing components/machine-readable medium are merely being used as a tool to carry out the method (See MPEP 2106.05(f)).
	The “posture measurement device” is merely acting as a sensor recited at a high level of generality and is merely being used in its intended manner as a tool to carry out data acquisition. This sensor, even when viewed as a whole in combination with Claim 9, fails to add significantly more to the abstract idea. 

	Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.

	Dependent Claims:


	Claims 4, 5, and 8 merely further limits the abstract idea by further defining how information is received (Claim 4, gathering data from a table) and how it is further processed (Claims 5 and 8, comparing data and adjusting parameters), and fails to add significantly more to the abstract idea
	Claim 11 further recites communication circuitry for communication between devices recited in a high level of generality and merely being used as a tool to carry out the method (See MPEP 2106.05(f)).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL from Westhoven et al, hereinafter Westhoven, as seen on the IDS dated 09/09/2019.
Regarding Claim 1, Westhoven teaches a method of estimating a location and/or orientation of a handheld personal care device with respect to a user of the handheld personal care device (title, the method comprising: obtaining measurements of a posture of a part of the body of the user as the user uses the handheld personal care device on said part of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture); characterized in that the method further comprises: using the measurements to estimate, by means of a processing apparatus, the location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”). 

Regarding Claim 2, Westhoven teaches a method according to Claim 1, wherein obtaining measurements comprises: measuring a parameter of the part of the body, the parameter being indicative of an orientation of the part of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture). 

Regarding Claim 3, Westhoven teaches a method according to Claim 1, wherein the measurements of the posture of the part of the body of the user are obtained using a posture measurement device attached to the part of the body (Introduction states the device can be wearable smartglasses).

wherein said estimating comprises: consulting a lookup table or database comprising said predetermined relationship (Section 3, Approach, discusses the usage of an algorithm to compute the relationship).

Regarding Claim 5, Westhoven teaches a method according to Claim 1, further comprising: adjusting a parameter of the handheld personal care device based on the estimation of the location and/or orientation of the handheld personal care device with respect to the user (Section 6, Summary and Outlook, “adaptive systems”). 

Regarding Claim 7, Westhoven teaches an apparatus for estimating a location and/or orientation of a handheld personal care device with respect to a user (title, Applicant’s Specification Pg. 2 Line 2 states that the personal care device can be smart glasses, Westhoven Introduction states the measurements can come from smart glasses), the apparatus comprising: processing apparatus configured and programmed to: obtain measurements of a posture of a part of the body of the user as the user uses the handheld personal care device on said part of the body (Section 3, Approach, discusses obtaining VFOA measurements to determine posture); characterized in that the processing apparatus is further configured and programmed to: estimate the location and/or orientation of the handheld personal care device with respect to the user during use of handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

wherein the predetermined relationship defines a particular location and/or orientation of the handheld personal care device with respect to the user for each of a plurality of particular postures of a particular part of the body of the user (Section 3, Approach, discusses the usage of an algorithm to compute the relationship, it is the Examiner’s position that it is inherent that the algorithm would require a plurality of posture points).

Regarding Claim 9, Westhoven teaches a personal care system comprising: a handheld personal care device; a posture measurement device for measuring a posture of a part of the body of a user, and an apparatus according to Claim 7 (see rejection to Claim 7 above).

Regarding Claim 10, Westhoven teaches a personal care system according to Claim 9, wherein the posture measurement device comprises: a sensor for measuring a parameter indicative of the posture of the part of the body; and a controller (Section 2, Related Work, “For ease of use, we refrained from adding sensors and used only those already built in” It is the Examiner’s position that this statement means the aforementioned parameters are detected using the mentioned sensors). 

Regarding Claim 11, Westhoven teaches a personal care system according to Claim 9, wherein the posture measurement device comprises: communication circuitry for enabling communication between the posture measurement device and the one or more of the handheld personal care device and the processing apparatus (Section 4, Experiment 1, lists the type of devices used, all of which are enabled to communicate with each other).

wherein the posture measurement device comprises at least one of: an inertial measurement unit (Section 4, Experiment 1, lists the type of devices used, which contain inertial detection devices).

Regarding Claim 13, Westhoven teaches a personal care system according to Claim 9, wherein the handheld personal care device comprises: a further sensor for measuring an orientation and/or change in location of the handheld personal care device relative to the user (Section 4, Experiment 1, lists the type of devices used, including a phone and smartwatches which both which contain inertial detection devices); wherein the processing apparatus is configured to estimate the location of the handheld personal care device relative to the user (Section 3, Approach, discusses obtaining VFOA measurements to determine posture, Section 2 discusses that VFOA is used to get information about location); wherein the processing apparatus is configured to estimate the location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a measurement from the further sensor and on the predetermined relationship (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

Regarding Claim 14, Westhoven teaches a machine-readable medium comprising instructions which, when executed by a processor, cause the processor to (Section 3, Approach, discusses the usage of an algorithm to compute the relationship, it is the Examiner’s position that it is inherent that the algorithm would be on a machine-readable medium): obtain measurements of a posture of a part of the body of a user of a handheld personal care device as the user uses the handheld personal care device on said part of the body (Section 3, Approach, discusses obtaining VFOA measurements to characterized in that the instructions, when executed by the processor, further cause the processor to: use the measurements to estimate a location and/or orientation of the handheld personal care device with respect to the user during use of the handheld personal care device based on a predetermined relationship between the location and/or orientation of the handheld personal care device with respect to the user and, exclusively, the posture of the part of the body of the user (see Section 6, Summary and Outlook, “The algorithm recognizes postures associated the VFOA being on the smartphone… The results show that the VFOA can be estimated in real-time, even without individually configured parameters”).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JLM/
Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792